DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP4575584 to Suzuki in view of US Patent No. 6,407,360 to Choo et al. and in further view of DE102005050940 to Pekal.
 	In re claims 1 and 14, Suzuki teaches cold knife system for forming a wakening line on an automobile interior trim part, the cold knife cutting system comprising:
a cold knife (14a) for cutting the weakening line on a surface of the automobile interior trim part;
 a release agent applicator (26);
 the release agent applicator comprising: 
a wheel (20) adapted to roll in a weakening line (16) formed by cold knife weakening;
a nozzle (26) having an opening, wherein the opening of the nozzle is adjacent a rim of the wheel and is oriented towards the wheel; and 
a release agent feeder in fluid communication with the nozzle for providing release agent to the nozzle; 
wherein the nozzle is adapted to supply the release agent to the wheel, and the wheel is adapted to apply the release agent to the weakening line, when rolling therein (Para 13).
Note, Para 0013 of Suzuki teaches the air is supplied to both the wheel and the groove (16). The Examiner has interpreted this to mean that the wheel aids in directing the air towards the weakening line when rolling. Further, it has been interpreted, the knife of Suzuki is a cold knife.
Regarding claim 1, Suzuki teaches the cold knife, wheel, and release agent applicator are arranged in a relationship which maintains a distance therebetween so that the cold knife and the release agent applicator do not interfere with each other, but does not provide specific details to there being a connector which connects the cold knife and the release agent applicator.
Choo teaches a nozzle and scriber arrangement which is connected by a plate (283). The plate permits the nozzle and scriber to be placed in a distanced relationship.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the knife, wheel, and release arrangement with a plate connector as taught by Choo to position the knife, wheel, and release arrangement at a desired position relative to the workpiece prior to and during the cutting operation based on user preference. 

Regarding claim 1, Suzuki teaches a nozzle providing a fluid to the rim of the blade, but does not teach the fluid is a liquid.
Pekal teaches applying a liquid release agent via a nozzle (7,9) to a weakening via a channel which narrows at the mouth to prevent the liquid from exiting sideways or upwards, which prevents soiling on the surface of the film. This is important because the agent is difficult to remove from the film and could cause blistering (Pg. 3, lines 18-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Suzuki with a nozzle arrangement that narrows at the mouth for providing a liquid release agent to the weakening line as taught by Pekal to prevent the liquid from exiting sideways or upwards thereby preventing soiling on the surface of the film. This is important because the agent is difficult to remove from the film and could cause blistering (Pg. 3, lines 18-25).

Regarding claim 1, the Examiner has interpreted the nozzle must have a feeder which permits air to flow through the nozzle. Suzuki is silent to the feeder; however, in the event one may argue Suzuki does not teach a feeder, Pekal teaches it is known to in the art to provide a feeder (pump) to supply fluid to the nozzle (7,9,11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the nozzle of Suzuki with a feeder (or pump) as taught by Pekal to provide the exact amount of fluid to the parting groove in an accurate and consistent manner. The feeder (metering pump) as set forth by Pekal as also known for moving low volumes of fluid. 

In re claim 3, Suzuki teaches wherein the wheel has a rim comprising a tread (28).
The term tread has been given its plain and ordinary meaning as set forth by Merriam Webster Dictionary, as a manner of stepping. The wheel of Suzuki has a plurality of stepped grooves.
In re claim 5, Suzuki teaches further comprising a holder (22) adapted to at least hold the wheel (20) and exert a pressure to the weakening line (Para 0011).
In re claim 9, wherein the weakening line (16) has a residual thickness comprised between 0.5mm to 0.7mm.

In re claim 13, Suzuki teaches the automobile interior trim part (10) is made from thermoplastic olefin (Para 0002).
	Note, the preamble is directed to a cold knife system, not the workpiece.

Regarding claim 10, Sukuzi teaches and opening in the nozzle is spaced from the rim of the wheel by a distance, but does not teach the distance is 1 to 5mm.
It would have been obvious to one before the effective filing date of the invention to place the nozzle of Sukuzi a small distance from the wheel to maintain stabilization of the groove (Para 0012). One having ordinary skill in the art would have been prompted to try various small distances for the following reasonings:
1) At the time of the invention, Sukuzi provides a clear and articulated reasoning positioning the opening of the nozzle at a small distance from the wheel which is to permit tracing and stabilize the groove. One having ordinary skill in the art would have recognized the advantages of having a distance of 1mm and 5mm between the nozzle and wheel for the reasons set forth by Sukuzi.
2) One having ordinary skill in the art would recognize there are a finite number of identified predictable and potential solutions. In other words, Sukuzi teaches the distance between the nozzle and the wheel is small to permit spraying of the groove portion and stabilization of the groove; therefore, there are a finite number of distances that would satisfy the small distance arrangement between the nozzle and the wheel to maintain stabilization. 
3)  Based on the teachings of Sukuzi, one having ordinary skill in the art could have pursued known potential solutions with a reasonable expectation of success. In other words, one having ordinary skill in the art would recognize the advantages of orienting the nozzle close the wheel, as set forth by Sukuzi. Based on the teachings of Sukuzi, one would have been motivated to try various small distances between the nozzle and wheel arrangement to achieve the expected results stabilizing the groove.
4) Based on the teachings of Sukuzi it would have been obvious to try various distances, including distances of 1 to 5 mm  to arrange the nozzle and the wheel to maintain stabilization of the wheel.
See MPEP 2143, Part E.

Regarding claim 12, modified Suzuki teaches the connector permits the knife and supply agent to be distanced relative to one another; however, the modification does not teach the distance between the cold knife and release agent is 10 to 20cm.
Pekal provides a teaching of a knife and release agent having a small distance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to distance the knife and the release applicator of Suzuki to have a distance therebetween as taught by Pekal to prevent the release agent from soiling the substrate. This is important because the agent is difficult to remove from the film and could cause blistering (Pg. 3, lines 18-25). One having ordinary skill in the art would have been prompted by the teachings of Pekal to try various distances for the following reasoning:
1) At the time of the invention, Pekal provides a clear and articulated reasoning for narrowing the channel of the release agent at the mouth and positioning the channel at a very close distance relative to the knife. The reason being to prevent the liquid from exiting sideways or upwards, which prevents soiling on the surface of the film. This is important because the agent is difficult to remove from the film and could cause blistering (Pg. 3, lines 18-25). One having ordinary skill in the art would have recognize the advantages of having a distance of 10 cm to 20cm between the nozzle and knife for the reasons set forth by Pekal.
2) One having ordinary skill in the art would recognize there are a finite number of identified predictable and potential solutions. In other words, Pekal teaches the distance between the blade and the nozzle, must be very small in order to ensure liquid does not exit sideways or upwards, which prevents soiling on the surface of the film. This is important because the agent is difficult to remove from the film and could cause blistering (Pg. 3, lines 18-25). One having ordinary skill in the art would understand that distancing the nozzle too far would lead to soiling, which is unwanted; therefore, there are a finite number of distances that would satisfy the small distance arrangement of the nozzle and knife as set forth by Pekal.
3)  Based on the teachings of Pekal, one having ordinary skill in the art could have pursued known potential solutions with a reasonable expectation of success. In other words, one having ordinary skill in the art would recognize the advantages of orienting the nozzle close the blade, as set forth by Pekal. Based on the teachings of Pekal, one would have been motivated to try various small distances between the nozzle and wheel arrangement of Sukuzi to maintain a small distance (between the structures) to achieve the expected results of concentrating the liquid in a specific direction to prevent soiling the surface of the film.
4) Based on the teachings of Pekal, it would have been obvious to try various distances, including distances of 10cm to 20cm to arrange the nozzle and the knife of Sukuzi to ensure liquid does not exit sideways or upwards, to prevent soiling on the surface of the film. 
See MPEP 2143, Part E.

In re claim 14, Suzuki teaches a method for forming a cold knife weakening line on an automobile interior trim part (Para 0002), comprising the following steps using the cold knife system according to claim 1: 
cutting a weakening line (16) on the surface of the automobile interior trim part (10); and
applying the release agent (via 26) in the weakening line via the release agent applicator.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Choo and in further view of Pekal, as applied to the above claims, and in further view of KR102016003583 to Takmatsu et al.
In re claim 2, modified Sukuzi teaches a wheel having a thickness, but does not teach the wheel has a thickness comprised between 1.5 to 3mm.
Takmatsu teaches a wheel (11) having a thickness of 0.6 to 1.5mm (Pg. 3, lines 32-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the wheel of modified Sukuzi to have a thickness of 0.6 to 1.5mm as taught by Takmatsu due to the material and thickness of the substrate which pressure is being applied (which is user preference and based on the desired outcome of substrate)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Choo, and in further view of Pekal, as applied to the above claims, and in further view of WO2010087423 to Tominaga et al.
In re claim 4, modified Sukuzi teaches a wheel having a rolling speed, but does to teach the speed is between 20 to 40 mm/s and preferably 35 mm/s.
Tominaga teaches a wheel having a speed of 10 to 500 mm/s (Description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to maneuver the wheel of modified Sukuzi at a speed of 10 to 500 mm/s, which includes the range of 20 to 40 mm/s as taught by Tominaga based on the type and thickness of the material and the desired outcome of the material (Pg. 3, lines 19-22, Tominaga).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Choo and in further view of  Pekal, as applied to the above claims, and in further view of US Patent Application Publication No. 20170152843 to Bei et al.
In re claim 6, modified Sukuzi teaches providing a feeder, but does not teach the release agent feeder comprises a controllable pumper for pumping the release agent to the nozzle, wherein the pumper is adapted to control the releasing speed of the release agent at the opening of the nozzle, in which the releasing speed is comprised between 0.05 g/s and 0.15 g/s.
Pekel teaches a controllable pumper (Pg. 3, lines 8-10) for pumping the release agent to the nozzle which is adapted to control the releasing speed of the release agent at the opening of the nozzle.
Bei teaches a controllable pumper (220) adapted to control the releasing speed for pumping the release agent to the nozzle which is adapted to control the releasing speed between 0.5 g/s and 0.15 g/s of the release agent at the opening of the nozzle (Paras 0055-0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Sukuzi with a controllable pumper as taught by Pekel and Bei to provide the exact amount of fluid to the parting groove in an accurate and consistent manner.

Response to Arguments
The drawing objections in the Office Action mailed February 24, 2022 has been obviated by the drawing amendments submitted May 16, 2022.
The 112 second paragraph rejection in the Office Action mailed February 24, 2022 has been overcome by the claim amendments submitted May 16, 2022.

Applicant’s arguments with respect to claim(s) 1-10 and 12-14 have been considered but are moot because the new ground of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724